Per Curiam. This application for benefits came on for hearing under the following circumstances: Mary L. Burd filed her application for benefits on December 30, 1977, and alleged that she was the widow of Peter B. Burd, a guard in the Stateville Correctional Center. Lieutenant Burd was stabbed to death by a prison inmate on January 10, 1977. No designation of beneficiary form was found. Mary L. Burd and Peter B. Burd were divorced by a decree of the Circuit Court of Will County which was entered March 11,1975. By reason of this decree, Respondent filed a motion to dismiss which is pending. Rita Marie Burd filed her motion for leave to intervene herein, as the mother of Peter B. Burd. This motion was granted in June, 1979. The motion of Respondent to dismiss the claim of Mary L. Burd is allowed, and the application for benefits will be treated by this Court as proceeding in the name of Rita Marie Burd, Claimant, under order of this Court granting her intervention as an applicant. It appears that Peter B. Burd left no children and that his father, Lyle Beckett Burd, died April 25, 1974. It appears further, that Rita Marie Burd is decedent’s sole heir and next of kin of Peter B. Burd. The investigatory report shows that decedent was killed in line of duty within the provisions of section 282(e) of the Law Enforcement Officers and Firemen Compensation Act. (Ill. Rev. Stat. 1977, ch. 48, par. 282(e).) This Court must resolve the question whether Rita Marie Burd is entitled to an award. The facts are clear. Rita Marie Burd is the surviving parent of Peter B. Burd. By reason of Ill. Rev. Stat. 1977, ch. 48, par. 283(e), Rita Marie Burd is entitled to an award of the entire sum of $20,000.00. We find that the proofs submitted in support of the claim of Rita Marie Burd satisfy all of the requirements of Ill. Rev. Stat. 1977, ch. 48, par. 283(e), and her claim is compensable thereunder. It is hereby ordered that the sum of $20,000.00 be, and is hereby awarded to Rita Marie Burd as the surviving parent of Peter B. Burd, and intervenor Claimant herein.